NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            23-SEP-2020
                                            09:19 AM




                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


               CHRIS SLAVICK, Petitioner-Appellant, v.
                STATE OF HAWAI#I, Respondent-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
        (S.P.P. NO. 1PR191000014 (CR. NO. 1PC041001534))


                      ORDER DISMISSING APPEAL
        (By:   Ginoza, Chief Judge, Leonard and Chan, JJ.)

          Upon consideration of self-represented Petitioner-
Appellant Chris Slavick's (Slavick) July 7, 2020 declaration in
response to the June 24, 2020 order to show cause, the papers in
support, and the records in appellate case numbers CAAP-20-
0000076 and CAAP-XX-XXXXXXX, it appears that (1) Slavick's
appeals in CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX are from the same
January 23, 2020 circuit court order denying his petition for
post-conviction relief under Hawai#i Rules of Penal Procedure
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Rule 40 in 1PR191000014;1 and (2) the appeal in CAAP-XX-XXXXXXX
should be dismissed as duplicative.
            Therefore, IT IS HEREBY ORDERED that the appeal in
CAAP-XX-XXXXXXX is dismissed without prejudice to this court's
consideration of the appeal in CAAP-XX-XXXXXXX.
            IT IS FURTHER ORDERED that all pending motions in CAAP-
XX-XXXXXXX are dismissed.
            DATED:   Honolulu, Hawai#i, September 23, 2020.

                                          /s/ Lisa M. Ginoza
                                          Chief Judge

                                          /s/ Katherine G. Leonard
                                          Associate Judge

                                          /s/ Derrick H.M. Chan
                                          Associate Judge




      1
         Slavick filed in the circuit court the notice of appeal that resulted
in the creation of CAAP-XX-XXXXXXX and he filed in this court the notice of
appeal that resulted in the creation of CAAP-XX-XXXXXXX. Although the notices
of appeal were not identical, they unambiguously were from the same circuit
court order in the same underlying case. Slavick is cautioned not to file
similar documents to different courts that result in overlapping and
duplicative actions by this court.

                                      2